Name: Commission Regulation (EEC) No 342/81 of 10 February 1981 amending Regulation (EEC) No 2990/76 on special detailed rules for the application of the system of import and export licences for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/8 Official Journal of the European Communities 11 . 2. 81 COMMISSION REGULATION (EEC) No 342/81 of 10 February 1981 amending Regulation (EEC) No 2990/76 on special detailed rules for the application of the system of import and export licences for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common orga ­ nization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2), and in particular Articles 12 (2), 17 (5), 19 (4), and 26 (3) thereof, Whereas Article 26 of Regulation (EEC) No 3330/74 lays down that sugar produced in excess of the maximum quota fixed for an undertaking and not carried forward to the following marketing year pursuant to Article 31 of that Regulation must be exported in the natural state without refund or levy before 1 January following the end of the relevant marketing year ; The third subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2990/76 is replaced by the following : The export refunds or export levies shall apply to the quantities exported in accordance with the tolerance specified in Article 8 (4) of Regulation (EEC) No 3183/80 . Section 18a of the licence shall contain one of the following endorsements :  "for export without refund or levy . . . (quantity for which the licence is issued) kg ; licence valid in . . . (Member State)" ;  udfÃ ¸res uden restitution eller afgift . . . (den mÃ ¦ngde, for hvilken denne licens er udstedt) kg ; licens gyldig i . . . (medlemsstat)" ;  ohne Erstattung und ohne AbschÃ ¶pfung auszufÃ ¼hren . . . (Menge, fÃ ¼r die diese Lizenz erteilt wurde) kg ; Lizenz gÃ ¼ltig in . . . (Mitglied ­ staat)" ;  "ÃÃ Ã ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã Ã ¯Ã  Ã ­ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ¿Ã Ã Ã µ Ã µÃ ¹ ­ Ã Ã Ã ¿Ã Ã ¬ . . . ( ÃÃ ¿Ã Ã Ã Ã ·Ã  Ã ³Ã ¹Ã ¬ Ã Ã ·Ã ½ Ã ÃÃ ¿Ã ¹Ã ± Ã ­Ã ¾Ã µÃ ´Ã Ã Ã · Ã Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ±Ã Ã Ã ) Ã Ã ³Ã  · ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã µÃ ¯Ã  ... ( Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã )"; Whereas Commission Regulation (EEC) No 2990/76 (3), as last amended by Regulation (EEC) No 1367/78 (4), lays down the rules for export licences for sugar produced in excess of the maximum quota ; Whereas Article 8 (4) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*) provides that where the quantity imported or exported is greater by not more than 5 % than the quantity indicated in the licence or certificate it shall be considered to have been imported or exported under that licence or certi ­ ficate ; whereas, in the case of an export of sugar produced in excess of the maximum quota and in order to allow for the proper management of the sugar market without the risk of discrimination between the persons concerned, the export refunds and levies should apply to the quantity of sugar exported over and above the quantity of sugar indicated on the licence within the 5 % tolerance ;  a exporter sans restitution ni prÃ ©lÃ ¨vement . . . (quantitÃ © pour laquelle ce certificat a Ã ©tÃ © dÃ ©livrÃ ©) kg ; certificat valable en ... (Ã tat membre)" ;  da esportare senza restituzione ne prelievo . . . (quantitativo per il quale il titolo in causa stato rilasciato) kg ; titolo valido in ... (Stato membro)" ;  zonder restitutie of heffing uit te voeren . . . (hoeveelheid waarvoor dit certificaat werd afge ­ geven) kg ; certificaat geldig in . . . (Lid-Staat)".' Article 2 ( ») OJ No L 359 , 31 . 12. 1974, p . 1 . (2) OJ No L 360 , 31 . 12. 1980, p . 17. (3) OJ No L 341 , 10 . 12. 1976, p . 14. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. O OJ No L 166, 23 . 6. 1978, p . 24. O OJ No L 338 , 13 . 12. 1980 , p . 1 . 11 . 2 . 81 Official Journal of the European Communities No L 38/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1981 . For the Commission Poul DALSAGER Member of the Commission